
	

113 SRES 389 ATS: Designating the week of March 9, 2014, through March 15, 2014, as “National Youth Synthetic Drug Awareness Week”.
U.S. Senate
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 389
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2014
			Ms. Klobuchar (for herself, Mr. Grassley, and Mrs. Feinstein) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week of March 9, 2014, through March 15, 2014, as National Youth Synthetic Drug Awareness Week.
	
	
		Whereas around the United States, there have been many incidents of violent acts, some leading to
			 serious injury and death, committed by people under the influence of
			 synthetic drugs;Whereas the effects of synthetic drugs on their users include elevated heart rate and blood
			 pressure, hallucinations, seizures, and extreme agitation;Whereas a lack of public understanding of the potential harm of synthetic drugs makes raising
			 public awareness about the dangers posed by such drugs extremely
			 important;Whereas deceptive marketing by sellers of synthetic drugs and easy access to synthetic drugs online
			 and in many convenience stores create a false perception, particularly
			 among youth, that synthetic drugs are legal and safer than street drugs;Whereas in 2010, 18-year-old David Rozga of Indianola, Iowa, committed suicide shortly after
			 ingesting a synthetic drug called K2, making his death one of the first in the United States linked to synthetic drugs;Whereas March 17, 2014, marks the third anniversary of the tragic death of 19-year-old Trevor
			 Robinson, who overdosed on a synthetic drug called 2C–E at a house party in Blaine, Minnesota;Whereas in addition to Trevor Robinson, 10 other teens and young adults at the same house party had
			 to be rushed to hospitals after snorting the same drug, illustrating the
			 urgent need to raise awareness among youth about the dangers of synthetic
			 drugs;Whereas according to the 2012 Monitoring the Future survey of youth drug-use trends, 1 in every 9
			 United States high school seniors surveyed admitted to using synthetic
			 marijuana in the past year;Whereas according to a 2013 report by the Substance Abuse and Mental Health Administration Drug
			 Abuse Warning Network, there were 28,531 emergency department visits
			 involving a synthetic cannabinoid product and 22,904 emergency department
			 visits involving bath salts in 2011; andWhereas educating the public, and especially our youth, on the dangers of synthetic drugs and
			 promoting prevention of synthetic drug abuse are critical components of
			 what must be a multi-pronged effort to curb synthetic drug abuse: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates the week of March 9, 2014, through March 15, 2014, as National Youth Synthetic Drug Awareness Week; and(2)urges communities to carry out appropriate programs and activities to educate parents and youth
			 about the dangers associated with synthetic drug abuse.
			
